NO. 07-10-0074-CR
					 
	IN THE COURT OF APPEALS

	FOR THE SEVENTH DISTRICT OF TEXAS

	AT AMARILLO

	PANEL B

	JULY 26, 2010
	______________________________

	IRENE ELAINE MAESTAS, 

									Appellant

	v.

	THE STATE OF TEXAS, 

									Appellee
	_________________________________

	FROM THE COUNTY COURT AT LAW NO. 1 OF POTTER COUNTY;

	NO.  123,202-1; HON. W.F. "CORKY" ROBERTS, PRESIDING
	_______________________________

                                Anders Opinion
                        _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.
Irene Elaine Maestas (appellant) appeals her conviction for failing to report child abuse.  Appellant's appointed counsel has now filed a motion to withdraw, together with an Anders1 brief, wherein he certified that, after diligently searching the record, he concluded that the appeal was without merit.  Along with his brief, appellate counsel filed a copy of a letter sent to appellant informing her of counsel's belief that there was no reversible error and of appellant's right to file a response pro se.  By letter dated June 16, 2010, this court also notified appellant of her right to tender her own response and set July 16, 2010, as the deadline to do so.  To date, no response has been filed.   
	In compliance with the principles enunciated in Anders, appellate counsel discussed one potential area for appeal.  It included the sufficiency of the evidence.  However, counsel then proceeded to explain why the evidence was sufficient to support appellant's conviction.
	In addition, we have conducted our own review of the record to assess the accuracy of appellate counsel's conclusions and to uncover any reversible error pursuant to Stafford v. State, 813 S.W.2d 508 (Tex. Crim. App. 1991).  After doing so, we concur with counsel's conclusions.  
	Accordingly, the motion to withdraw is granted, and the judgment is affirmed. 

							Brian Quinn 
						          	Chief Justice

Do not publish.